Citation Nr: 0526644	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently rated as 70 percent 
disabling, exclusive of temporary total hospitalization 
ratings.  

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, based upon VA hospitalization from October 
16, 1997 to December 2, 1997.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from June 1967 to 
June 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2000, it was remanded to the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in July 2003, and the case was returned to the Board for 
appellate review.  

It is noted that when the veteran's claims were last before 
the Board, the increased rating issue was characterized as 
entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  Subsequent to 
the completion of the requested development, a November 2002 
rating decision was issued in which the evaluation of post-
traumatic stress disorder was increased to 70 percent, 
effective from May 7, 1996.  Since this increase did not 
represent a complete grant of the benefits sought, however, 
the issue remains in appellate status.  The Board notes, 
however, that a total rating based on individual 
unemployability due to service-connected disabilities has 
been in effect from May 7, 1996.


FINDINGS OF FACT

1.  The veteran has had notice of applicable law and of 
information and evidence needed to support his claims, and 
there is no additional evidence necessary for disposition of 
the veteran's appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by pathological behavior that has rendered the 
veteran so adversely affected as to result in virtual 
isolation in the community and demonstrably unable to obtain 
or retain employment.  

3.  The veteran was hospitalized at a VA Mental Health 
Clinic, from October 16, 1997 to December 2, 1997 for 
treatment of alcohol dependence, post-traumatic stress 
disorder, cocaine abuse, and major depression.

4.  Service connection is in effect for post-traumatic stress 
disorder.

5.  Treatment including for service-connected post-traumatic 
stress disorder was instituted and continued for a period in 
excess of 21 days during the veteran's period of 
hospitalization from October 16, 1997 to December 2, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a schedular 100 percent disability 
evaluation for post-traumatic stress disorder have been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.159, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (1996) (2004).

2.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from October 16, 1997 to 
December 2, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.29 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 1997 rating 
decision; July 1997 statement of the case; August 1997 rating 
decision; May 1998 supplemental statement of the case; May 
1998 rating decision; June 1998 statement of the case; 
November 2000 Board remand; November 2002 rating decision; 
and July 2003 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  In a letter from the RO dated 
in October 2002, the veteran was provided with additional 
notice regarding the evidence needed to succeed in his claim 
and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given after the first AOJ 
adjudication of the claims. Although the notice did not 
predate the initial AOJ adjudication, the notice has been 
provided by the AOJ and the Board prior to the Board's 
current review of the decisions denying the veteran's claims.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
psychiatric pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded pertinent VA 
psychiatric examinations throughout the course of this 
appeal, including as recently as October 2002.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Analysis

Increased Rating for Post-Traumatic Stress Disorder

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  Ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) (to 
be codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Prior to implementation of the revised regulations, the 
General Rating Formula for Psychoneurotic disorders provided 
for a 100 percent evaluation when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

The veteran is seeking an increased disability rating for his 
service-connected post-traumatic stress disorder, which is 
currently evaluated as 70 percent disabling under Diagnostic 
Code 9411.  The schedular criteria have been set forth above.  

Historically, the veteran filed a claim for an increased 
disability rating for his service-connected post-traumatic 
stress disorder on May 7, 1996.  At that time, his post-
traumatic stress disorder was evaluated as 10 percent 
disabling.  In a May 1996 rating decision, the disability 
evaluation was increased to 50 percent effective from May 7, 
1996.  An August 1997 rating decision granted a temporary 
total rating, pursuant to 38 C.F.R. § 4.29 for the period of 
hospitalization from October 21, 1996 through December 31, 
1996, while a September 2000 rating decision granted a 
temporary total rating for a period of hospitalization from 
February 29, 2000 through April 30, 2000.  Following the 
Board's November 2000 remand, the RO issued a November 2002 
rating decision in which the disability evaluation of the 
veteran's post-traumatic stress disorder was increased from a 
50 percent rating to a 70 percent rating, effective from May 
7, 1996.  In that same decision, the veteran was granted a 
total rating based upon individual unemployability based upon 
service-connected disabilities.  

The Board has considered all of the evidence of record, and 
finds that the October 2002 VA psychiatric examination 
report, the VA outpatient and hospitalization treatment 
records, and the Social Security Administration (SSA) records 
provide the most detailed studies of the disability 
associated with the veteran's service-connected post-
traumatic stress disorder.  The 2002 VA psychiatric 
examination report not only serves to confirm the 
observations contained in the considerable outpatient and 
hospitalization treatment records, it presents the most 
detailed description and most profound level of pathology in 
the record as a whole.  Based upon a review of that record, 
the Board finds that the veteran's disability picture arising 
from post-traumatic stress disorder most nearly approximates 
the criteria for the next higher evaluation of 100 percent.  

The October 2002 VA examination report resulted in diagnoses 
of post-traumatic stress disorder, chronic and severe; 
depression secondary to post-traumatic stress disorder; 
alcohol abuse in early remission; and cocaine abuse, in early 
remission.  The examiner, who had conducted a thorough review 
of the veteran's medical records, noted that the examination 
was being conducted to make an assessment of the veteran's 
current level of severity.  Following a complete outline of 
the veteran's military, medical, social, occupational, and 
psychiatric history, as well as a thorough mental status 
examination, it was concluded that the current evaluation 
revealed evidence of a chronic and severe post-traumatic 
stress disorder syndrome.  

In terms of level of functional assessment, the examiner 
noted that there was revealed some areas of limited 
performance regarding some activities of daily living, 
particularly those requiring contact with the public.  The 
examiner noted that the veteran would avoid crowds and go to 
smaller convenience stores.  There was noted to be marked 
difficulty using public transportation.  The veteran, 
however, was found to be able to care for his personal needs 
and personal grooming.  He could manage funds in his own best 
interest, and perform simple household chores.  The examiner 
emphasized that the veteran was severely impaired, in that he 
was markedly socially isolated and withdrawn due to post-
traumatic stress disorder.  He was described as fearful of 
social contact and had little in the way of a social support 
system.  The examiner concluded that the veteran was probably 
not employable, at least at this point, and would have marked 
difficulty in maintaining appropriate relationships with 
peers and supervisors.  The examiner predicted the likelihood 
that the veteran would be prone to marked episodes of anger, 
irritability, and hostility, that had been shown in the past 
when the veteran worked.  The examiner concluded that 
significant improvement in the veteran's symptoms was not 
likely, but some mild improvement with treatment had been 
noted to lessen the chance of relapse into substance abuse or 
the need for psychiatric hospitalization.  Overall, the 
veteran's prognosis was described as guarded.  

In this analysis, it is also noted that the veteran has been 
shown to present a Global Assessment of Functioning (GAF) 
score of 47, upon the most recent VA examination in October 
2002.  GAF scores ranging from 41 to 50 reflect serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  This GAF score is 
contrasted with higher scores shown upon VA hospitalization 
in November 1996 (GAF of 52 on admission and 55 on 
discharge); VA hospitalization in October 1997 (GAF of 50 on 
admission and 65 on discharge).  Moreover, the veteran was 
found to have a GAF score as low as 35 upon admission to VA 
hospitalization in January 1998, although it was also shown 
at that time that his GAF level of functioning over the 
previous year was 45.  

Essentially, the veteran's level of symptomatology from post-
traumatic stress disorder has been described in terms of 
severe social and industrial impairment to a degree that 
would disrupt both social and occupational functioning.  

This assessment, coupled with the veteran's documented 
inability to retain steady employment or come in contact with 
the public, clearly approximates the requisite symptoms 
required for a 100 percent rating under the old schedular 
rating criteria in effect prior to November 1996.  Clearly, 
the veteran's post-traumatic stress disorder is manifested by 
pathological behavior that has rendered the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community.  Moreover, 
given that the veteran has been described on recent 
examination to be severely impaired in his ability to 
maintain himself in competitive employment, this would equate 
to the finding that the veteran is demonstrably unable to 
obtain or retain employment.  The October 2002 examiner noted 
that the veteran would have marked difficulty with employment 
based upon a large list of symptomatology.  

Therefore, when all the evidence of record is reviewed, the 
Board concludes that the veteran's post-traumatic stress 
disorder more nearly approximates a schedular 100 percent 
evaluation, under the criteria in effect prior to November 7, 
1996.  See 38 C.F.R. § 4.7 (2004).  The evidence clearly 
supports the assignment of a schedular 100 percent schedular 
disability evaluation.  38 C.F.R. §  4.130, Diagnostic 
Code 9411 (1996) Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Temporary Total Rating Under 38 C.F.R. § 4.29

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (2004).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (2003).

A review of the evidence of record reveals that the veteran 
is service connected for post-traumatic stress disorder and 
plantar warts of the left foot.  Service connection has been 
denied for substance abuse claimed as secondary to post-
traumatic stress disorder.

Mental Health Clinic discharge summaries reveal that the 
veteran was hospitalized from October 16, 1997 to October 28, 
1997 at the VA Medical Center (VAMC) in Buffalo, New York, 
and then was discharged to the Canandaigua VAMC to 
participate in the "MICA program," an alcohol and drug 
treatment program.  The veteran remained at Canandaigua VAMC 
from October 28, 1997 to December 2, 1997.  The diagnoses 
upon both admission and discharge to the Buffalo VAMC 
included post-traumatic stress disorder, alcohol dependence, 
and cocaine abuse.  The hospital course included a restart of 
his medication and visits with his psychiatrist in the 
treatment of his post-traumatic stress disorder.  The 
diagnoses offered in the discharge summary for the 
Canandaigua VAMC included alcohol dependence, post-traumatic 
stress disorder, and major depression.  The listed chief 
complaint included post-traumatic stress disorder problem, 
and drinking and drugging.  The hospital course of treatment 
included a treatment plan specifically addressing post-
traumatic stress disorder.  

The veteran has asserted that he was hospitalized during the 
period in question for symptoms of his service-connected 
post-traumatic stress disorder, and this assertion is 
supported by the evidence of record.  Post-traumatic stress 
disorder was clearly recognized as one of his diagnoses in 
the discharge summaries of each of the treatment facilities 
in question.  The hospital course at each facility included 
treatment specific to post-traumatic stress disorder.  
Although the reason for the veteran's hospitalization 
included the treatment of nonservice-connected disorders, the 
evidence clearly shows that he was hospitalized for his 
service-connected post-traumatic stress disorder as well. 

In light of the foregoing, there is a plausible basis upon 
which to grant the veteran's claim for § 4.29 benefits for 
the period from October 16, 1997 to December 2, 1997.  The 
record shows that his hospitalization was for the purpose of 
treatment of several disorders, including his service-
connected post-traumatic stress disorder.  As such, the Board 
concludes that the veteran's claim for a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from October 16, 1997 to December 2, 1997, 
must be granted.  


ORDER

Entitlement to a schedular 100 percent disability evaluation 
for post-traumatic stress disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29 (2004), based upon VA hospitalization from 
October 16, 1997 to December 2, 1997, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


